Citation Nr: 1544457	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 642A	)	DATE
	)
	)


THE ISSUE

Whether an April 4, 2014 decision of the Board of Veterans' Appeals that denied service connection for cause of the Veteran's death, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to June 1954.  He died in September 2007 and the moving party is his adult daughter (also, characterized as "the appellant").

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 motion for revision or reversal of a Board decision dated April 4, 2014 on the grounds of CUE.  

In May 2014, motions by the appellant to vacate and reconsider the April 4, 2014 Board decision were separately denied by the Board.  Additionally, that decision has not been appealed to the United States Court of Appeals for Veterans Claims.  As the April 4, 2014 Board decision is a final decision when date stamped and mailed, and the decision has not been vacated, reconsidered, or appealed, the provisions pertaining to motions to revise on the basis of CUE are applicable.  See 38 C.F.R. §§ 20.1100, 20.1400 (2015).

The moving party has brought this motion pro se and therefore the Board will apply to it a sympathetic reading.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (citing Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006)).  In doing so, it is apparent that the moving party's primary contention is that she should be considered a "child" for the purposes of eligibility for dependency and indemnity compensation (DIC).  38 U.S.C.A. §§ 101(4)(A)(ii), 1310, 1318 (West 2014).  As the moving party is an adult above the age of 23, this determination was essentially reached in an earlier August 7, 2013 Board decision, which is also a final decision subject to the provisions relating to revision on the basis of CUE.  See 38 C.F.R. §§ 20.1100, 20.1400.  Accordingly, the Board finds that the moving party has raised a motion for revision or reversal of the issue of entitlement to recognition of the Veteran's daughter, C.L.S., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, which was denied in the August 7, 2013 Board decision.  See 38 C.F.R. § 3.356 (2015).  The moving party will be sent a letter notifying her that the Board has recognized this new motion based on CUE and allowing her thirty to present an argument.


FINDINGS OF FACT

1.  On April 4, 2014, the Board issued a decision that denied service connection for the cause of the Veteran's death because the appellant lacked eligibility to apply for DIC benefits.

2.  The April 4, 2014 Board decision was based on the law and evidence then of record and constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's April 4, 2014 decision, which denied service connection for the cause of the Veteran's death because the appellant lacked eligibility to apply for DIC benefits, has not been established.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 12, 2014 statement, the moving party generally disagreed with the Board's conclusion that she was not eligible to apply for DIC benefits.  

Because CUE is a very specific and rare kind of error, a request for revision on the basis of CUE must identify the alleged errors with some degree of specificity.  Joyce v. Nicholson, 19 Vet. App. 36, 42 (2005).  However, as the Board noted in the introduction, this moving party is pro se and therefore the Board will apply a sympathetic reading to her pleadings.  Bowen, 25 Vet. App. at 254.  For the purposes of resolving this motion, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  

The Board also finds that the record is complete; therefore, no referral to ensure completeness of the record is necessary.  38 C.F.R. § 20.1405(e).  It should be noted that a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirement and duties associated with 38 U.S.C.A. § 5107(a) (imposing a duty to assist).  38 C.F.R. § 20.1411(d).  The moving party was sent an August 2014 letter informing her that the Board had docketed this motion and directing her to review the pertinent provisions of Title 38 and the rules related to CUE motions.  As such, all due process has been satisfied.

For the reasons that follow, the Board finds that this CUE motion must be denied.

A CUE motion is a collateral attack on a final Board decision.  May v. Nicholson, 19 Vet. App. 310, 317 (2005).  It is a very specific and rare kind of error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions in existence at the time were incorrectly applied.

The commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  Failure to consider a fact (e.g., a medical opinion) is CUE if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the Board considered that fact.  A manifest change is not, for example, whether the Board would have been required to send a medical report back for clarification.  Stated differently, the standard is not whether it is reasonable to conclude that the outcome would have been different.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).

In this case, the moving party was seeking DIC benefits.  Such benefits may be paid to surviving "spouses," "children," or "parents."  38 U.S.C.A. § 1310.  The terms "spouse," "child," and "parent" are specifically defined in 38 U.S.C.A. §§ 101(3), (4), and (5), respectively.  The April 4, 2014 Board decision appropriately recognized that she is not considered a surviving spouse or parent of the Veteran, and she did not argued so; thus, the analysis focused on whether she was eligible as a child.

Section 101(4)(A) defines a "child" as a person who is unmarried and (i) who is under the age of 18 years; (ii) who, before attaining the age of 18 years, became permanently incapable of self-support; or (iii) who, is between the ages of 18 and 23 and is pursuing a course of instruction at an approved educational institution.  

After reviewing the April 4, 2014 decision, the Board can find no error of law or fact.  The decision correctly applied § 101(4) to the pertinent facts.  The appellant was not considered a child pursuant to § 101(4)(A)(i) or (iii) because she was the 56 year-old daughter of the deceased Veteran.  Her only avenue for eligibility for DIC benefits, therefore, was to be considered permanently incapable of self-support prior to attaining the age of 18 years, otherwise known as being a "helpless child."  See § 101(4)(A)(ii).  However, in this case, the Board recognized that there was a prior August 7, 2013 Board decision which determined that the appellant was not a helpless child and that she was not permanently incapable of self-support prior to attaining the age of 18.  This August 7, 2013 decision is final and, as noted in the introduction, will be the subject of a separate motion based on CUE.  Accordingly, the April 4, 2014 decision found that there was nothing of record which would allow for the appellant to be considered a "child" and therefore she lacked the basic eligibility to apply for DIC benefits.

Reasonable minds could not disagree as to this determination.  As the pertinent facts were undisputed and because the determination of helpless child-status was made in a prior final Board decision, the law was dispositive; and it was applied correctly.  Accordingly, the Board concludes that CUE is not established in the April 4, 2014 Board decision.


ORDER

The motion for revision of the April 4, 2014 Board decision on the basis of CUE is denied.




                       ____________________________________________
	RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



